Citation Nr: 1224908	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to November 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the Veteran requested a Board hearing at the local RO, which was scheduled before the undersigned Veterans Law Judge June 2012.  However, the Veteran cancelled the hearing.  Subsequently, that same month, the Veteran requested that a new hearing be scheduled as he had been in the hospital at the time of the prior scheduled hearing.  In July 2012, the Veteran's motion for a new hearing was granted for good cause having been shown.  

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the local RO.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


